Citation Nr: 0315513	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1980 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran's case was remanded for 
additional development in July 2000.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran's right ankle disability is manifested by 
functional impairments that equate to no more than moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ankle disability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from August 1966 to August 
1969.  A review of his service medical records (SMRs) for 
that period reveals that the veteran was treated for a sprain 
of the right ankle in October 1966.  He was treated for 
another right ankle sprain in October 1967.  There was no 
evidence of a fracture for either instance.

The veteran submitted his original claim for service 
connection for a right ankle disability in May 1973.  At that 
time he claimed that he had suffered a fracture of the right 
ankle in service.

The veteran was afforded a VA examination in September 1973.  
The physical findings were reported to show tenderness over 
the lateral side of the junction of the metatarsals and 
tarsal.  There was no loss of motion, no effusion and no 
crepitus.  An x-ray of the right ankle was interpreted to 
show no evidence of fracture, dislocation or any other bone 
or joint deformity.  The assessment was that the right ankle 
was negative for bone pathology.

The veteran was granted service connection for residuals of a 
right ankle sprain in October 1973.  He was assigned a 
noncompensable disability rating.  

The veteran submitted his current claim for an increased 
rating in February 1980.  The veteran said that his right 
ankle had become progressively more uncomfortable to stand 
and work on and that it would stiffen up while driving.  He 
said he had received treatment at the VA medical center 
(VAMC) in Northport, New York.  The veteran claimed to have 
fractured his ankle twice in service.  

Outpatient treatment records from VAMC Northport were 
associated with the claims file.  The records documented 
evaluation of the veteran's complaints regarding his right 
ankle from October 1979 to February 1980.  The veteran was 
initially seen in October 1979 for complaints of right ankle 
pain.  A December 1979 orthopedic consultation noted that 
stress x-rays of the right ankle were within normal limits.  
There was deep tenderness of the outer aspect of the ankle.  
A January 1980 entry recommended the use of an insole to help 
provide stability for the veteran's ankle.

The veteran's claim was denied in June 1980 with notice of 
the denial provided in August 1980.  

The veteran testified at a hearing at the RO in April 1981.  
The veteran testified that he wore inserts in his shoes to 
aid in the stability of his ankle.  He said he would 
experience pain in the ankle that felt like a knife going up 
his leg.  The ankle would stiffen up on him and he 
occasionally had difficulty sleeping because of the pain.  
The veteran related that he was a schoolteacher and spent 
most of his day on his feet.  He would experience some 
swelling in the ankle by the end of the day.  The veteran 
described an incident in January 1981 where his ankle gave 
way and caused him to fall.  The veteran testified that he 
did not miss any work because of his ankle.  He said he would 
always work through any pain because he felt he owed that to 
his students.  The veteran did say that he felt that he had 
lost income because of his right ankle problems because he 
could no longer participate in bowling or softball leagues 
that would award money at the end of the year.  

Records from Lydia Hall Hospital were received in May 1981.  
The records documented an emergency room visit by the veteran 
for treatment of a right ankle sprain in January 1981.  X-
rays at the time were interpreted to show the ankle mortise 
intact.  There was considerable soft tissue swelling.  A 
small, calcified density related to the inferior margin of 
the fibula was present.  The interpretation was chronic 
changes with soft tissue swelling with no recent fracture.

The veteran was afforded a VA examination in August 1981.  
The physical examination revealed a full range of motion with 
no crepitation or swelling.  There was no evidence of 
ligamentous instability at the time of the examination.  
Additional stress x-rays were recommended but the veteran did 
not complete that part of the examination.

The veteran's claim was inactive until he wrote to the RO in 
October 1996 regarding a claim for benefits relating to 
exposure to herbicides in Vietnam.  His appeal was again 
addressed by the RO.

The veteran was afforded VA examinations in January 1997 in 
conjunction with his claim for benefits related to herbicide 
exposure.  There were no findings pertinent to the issue on 
appeal.

The veteran was afforded a VA orthopedic examination in June 
1997.  The veteran said that he fractured his right ankle in 
service and was casted for 4-6 weeks.  The veteran said that 
he experienced persistent weakness, and lateral instability 
involving the ankle and some periodic giving way after the 
injury.  He originally sought treatment at the Northport VAMC 
where he said doctors discussed possible surgery for his 
ankle.  He said that he decided against the surgery and had 
not had any additional treatment since that time.  The 
veteran's current complaints consisted of pain, instability, 
and occasional buckling of the ankle.  He was not taking any 
medications for the pain.  The examiner reported that the 
veteran had full dorsiflexion, planar flexion, inversion and 
eversion in both ankles.  The veteran complained of pain with 
full ranges of motion of the right ankle.  There was some 
tenderness to palpation over the right ankle at the 
anterolateral aspect and there was some slight swelling of 
the right ankle.  There was no crepitus.  An x-ray of the 
right ankle was interpreted to show a small ossific density 
adjacent to the medial malleolus that might represent an old 
fracture.  There was no evidence of acute fracture, 
dislocation, osteoarthritic change, or significant soft 
tissue swelling.  The examiner's assessment was a history of 
right ankle fracture.  In regard to functional loss due to 
pain, the examiner opined that the veteran's pain in the 
right ankle was of greater significance than the pain in his 
left elbow.

The veteran's disability rating for his right ankle 
disability was increased to 10 percent by way of a rating 
decision dated in January 1998.  

The veteran's case was remanded by the Board for additional 
development in July 2000.  The veteran was to be allowed to 
supplement the record with any additional evidence he had to 
present.  Further, the veteran was to be afforded a new VA 
examination to assess the current status of his service-
connected right ankle disability.

The RO wrote to the veteran in August 2000 and asked that he 
identify any sources of treatment for his right ankle since 
June 1997.  He was also requested to complete the necessary 
authorization forms to allow the RO to obtain any records 
identified by the veteran.  There is no indication in the 
claims file that the veteran responded to the RO's request.

The RO obtained a copy of the June 1997 x-ray report 
regarding studies of the veteran's right ankle.  This action 
was directed by the July 2000 Board remand.

The veteran was afforded a VA orthopedic examination in March 
2003.  The examiner noted that the veteran said that VA had 
not followed him for his right ankle since his earlier 
evaluations.  The veteran also did not take any medications 
for his right ankle pain.  The veteran said that his level of 
pain was intermittently between 4 and 6 on a scale of 10.  He 
said that he experienced occasional swelling and a feeling of 
instability or giving away.  He also said that he experienced 
fatigability at times.  He said that he could not run.  The 
veteran related that his right ankle pain was weather-
related, especially to coldness, but only occasionally.  He 
said that he experienced periodic flare-ups when walking over 
cracks in the sidewalk or stepping on a pebble.  The veteran 
said that when he would twist his ankle, it was usually an 
inversion injury and could be severe with swelling and pain.  
The veteran said that he would "deal with it" at the times 
he experienced problems.  He would use ice and elevation to 
treat any swelling.  The veteran said that he had used 
orthotics since 1999 and that they had helped.  His current 
shoes were examined and noted to have a lateral stabilizer 
built in.  The examiner could not identify any particular 
wear abnormalities.  

The examiner reported that there was no loss of muscle 
strength.  The range of motion for the ankles, measured 
passively, produced no pain during the examination.  The 
veteran was noted to have 8 degrees of dorsiflexion on the 
right compared to 10 degrees on the left.  There was plantar 
flexion to 40 degrees on the right and left.  Active range of 
motion was measured as 5 degrees of dorsiflexion on the right 
and left ankles.  Plantar flexion was to 30 degrees 
bilaterally.  Inversion and eversion of the right ankle 
created pain at about 5 degrees.  There were no sensory 
changes.  The veteran was found to have normal reflexes and 
there were no vascular abnormalities noted.  The examiner 
noted that x-rays of the right ankle showed a normal ankle 
mortise.  There was an ossification noted below the tip of 
the medial malleolus in what appeared to be the deltoid 
ligament of minor substance and extent.  The final diagnosis 
was status-post chronic recurrent ankle sprain, inversion 
type.

The examiner provided an addendum to the report in March 
2003.  The examiner was asked to express an opinion on 
whether the functional disability expressed by the veteran 
was best equated with moderate or marked limitation of 
motion.  The examiner said that it would be minimal to 
moderate limitation of motion.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran's right ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2002).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.  In 
evaluating range of motion values for the left ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2002).

The veteran has related that he believed he fractured his 
ankle in service.  In evaluating the evidence of record the 
Board notes that the SMRs do not show any fracture.  The 
several x-rays of the right ankle do not show evidence of a 
fracture in service, or after.  There is no x-ray or clinical 
evidence of arthritis.

The veteran has had consistent complaints of right ankle 
pain, feelings of weakness and giving away, fatigability and 
occasional swelling.  He has not sought any treatment in the 
intervening years and has used ice and elevation to provide 
primary relief of his symptoms.  The veteran was noted to 
have a full range of motion at the time of his August 1981 
and June 1997 VA examinations.  The March 2003 examiner noted 
a decrease in both dorsiflexion and plantar flexion of the 
right ankle that he said represented mild to moderate 
limitation of motion.  

The results of the several VA examinations do not reflect a 
disability greater than the current 10 percent rating for the 
veteran's moderate limitation of motion of the right ankle.  
The veteran's claim for an increased rating for residuals a 
right ankle sprain is denied.  Even with consideration of all 
functional impairments complained of by the veteran, the most 
recent VA examiner determined that his disability was equal 
to minimal to moderate limitation of motion.

The Board has also considered other diagnostic codes for 
possible application. However, there is no evidence of flat 
feet, claw foot, malunion or nonunion of the metatarsal 
bones, or a moderately severe foot injury to warrant the 
assignment of a 20 percent rating under Diagnostic Code 5276, 
5278, 5283, or 5284.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In this case, the veteran's right ankle disability was 
increased to 10 percent based on the above factors in January 
1998, as a compensable rating was not warranted for 
limitation of motion at that time.  It was noted that the 
veteran experienced chronic pain, stiffness, instability and 
swelling.  He has continued to complain of these same 
symptoms.  He was also noted at the time of his June 1997 and 
March 2003 examinations to complain of pain on the extremes 
of motion.  The Board finds that the veteran's symptomatology 
is contemplated in his current 10 percent disability rating.  
His symptoms overall suggest "moderate" disability.  The 
terms "moderate" and "marked" are not defined in Diagnostic 
Code 5271, but it should be noted that the 20 percent rating 
for "marked" disability is the highest rating for limitation 
of motion of the ankle.  It is also the rating to be assigned 
for ankylosis in plantar flexion less than 30 degrees, or for 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  Diagnostic Codes 5270, 5272.  
Overall, the nature of the functional losses experienced by 
the veteran are not such that they may be said to equate to 
impairment contemplated by the highest rating assignable for 
limitation of motion, particularly when his motion was 
described by the March 2003 examiner as mild to moderate.  
Therefore, the Board does not find any basis to justify a 
higher rating for the veteran's right ankle disability under 
DeLuca and 38 C.F.R. §§ 4.40, 4.45.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
residuals of a right ankle sprain.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming an increased rating for his service-connected 
residuals of a right ankle sprain.  His claim has been 
pending since February 1980.  He has been advised of the 
evidence required to warrant an increase in his disability 
rating.  The case was remanded in July 2000 to provide for 
additional development of evidence to substantiate his claim.  
Additional evidence was obtained but the veteran's claim 
remained denied.  There is no additional information or 
evidence needed to complete his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that, 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, notice is to be provided to advise that, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  38 
U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The claim has been under development and consideration since 
February 1980.  The veteran was initially denied an increased 
rating for his right ankle disability in June 1980.  The 
veteran expressed his disagreement with the denial and was 
issued a statement of the case in November 1980 that provided 
notice of what the veteran needed to show to warrant the 
assignment of an increased rating for his right ankle 
disability.  

The veteran testified at a hearing at the RO in April 1981.  
A new VA examination was ordered for the veteran to provide 
updated information regarding the veteran's disability; 
however, the veteran failed to complete the examination.  
Unfortunately his claim was not forwarded to the Board at 
that time for appellate review.  It remained at the RO until 
1996 when the appeal was again addressed.

The RO provided the veteran with a VA examination in June 
1997.  Based on the examination results the veteran's 
disability rating was increased to 10 percent in January 
1998.  The veteran was given notice of the rating action in 
June 1998.  The rating decision provided notice of the 
criteria to satisfy in order to justify a further increase in 
the veteran's disability rating.  An August 1998 supplemental 
statement of the case (SSOC), issued in August 1998, also 
provided the same information.

The Board remanded the veteran's case for additional 
development in July 2000.  The remand informed the veteran 
that he could supplement the record with any pertinent 
evidence or information.  The RO wrote to the veteran in 
August 2000 and asked that he identify any outstanding 
evidence that could be obtained on his behalf.  There is no 
indication in the claims file that the veteran responded to 
the RO's request.

The veteran was afforded a VA examination in March 2003.  His 
claim remained denied and he was informed of the denial, and 
the evidence needed to warrant an increased rating, by way of 
a supplemental statement of the case issued in March 2003.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to justify an increased rating for his 
service-connected right ankle disability.  While there was a 
lapse in the handling of the veteran's claim, he was kept 
informed of all of the evidence developed by VA.  The 
November 1980 statement of the case and August 1998 and March 
2003 supplemental statements of the case informed the veteran 
as to why the evidence added to the record did not allow for 
a complete grant of his claim.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, VA and private treatment records were obtained 
and associated with the claims folder.  The veteran was 
requested to either provide additional private treatment 
records or to authorize VA to obtain them on his behalf but 
he failed to respond to the request.  The veteran related at 
his June 1997 and March 2003 VA examinations that he had not 
received any additional treatment for his right ankle 
disability in the intervening years.  The veteran was 
afforded VA examinations to ensure the record provided 
adequate evidence for the rating of his disability.  The 
veteran also presented testimony at a hearing at the RO in 
April 1981.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

An evaluation greater than 10 percent for residuals of a 
right ankle sprain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

